Citation Nr: 0503061	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  00-00 178A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

K.A. Kennerly, Associate Counsel
INTRODUCTION


The veteran served on active duty from June 1994 to June 
1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision of the 
Cleveland, Ohio Regional Office (RO) of the Department of 
Veterans Affairs (VA), which denied the veteran's claim for 
service connection for a back disability and a left knee 
disability.

The veteran and his wife participated in a decision review 
officer (DRO) hearing in April 2000.  A copy of the hearing 
transcript has been associated with the claims folder.


FINDINGS OF FACT


1.  The veteran did not have a disease or injury involving 
the left knee in service.

2.  The veteran did not have a disease or injury involving 
the back in service.


CONCLUSIONS OF LAW

Service connection for a left knee disability is denied.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 U.S.C.A. § 3.303 
(2004).

Service connection for a back disability is denied.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 U.S.C.A. § 3.303 
(2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty in the United States Marine 
Corps from June 1994 to June 1998.  On the veteran's Standard 
Form (SF) 88 enlistment examination in September 1993, the 
examiner noted that the veteran had normal lower extremities 
and a normal spine.  On the veteran's SF 93 enlistment form, 
the veteran noted that he did not suffer from swollen or 
painful joints, cramps in his legs, bone or joint deformity, 
recurrent back pain or a "trick" or locked knee.  The 
examining physician noted that the veteran denied any 
significant medical history and deemed him to be in good 
health.

The December 1994 overseas medical screening examination 
noted the following as normal: joints, leg cramps, bone or 
joint deformity, recurrent back pain, "trick" or locked 
knee.

The veteran submitted to a medical surveillance/certification 
examination for the respirator in April 1995.  When asked on 
the questionnaire if he suffered from a back injury, the 
veteran circled "N" for "no."

In January 1997 the veteran reported to the medical 
facilities and complained of flu symptoms, to include back 
pain.

On the veteran's SF 88 separation examination in June 1998, 
the examiner noted that the veteran's lower extremities were 
normal as well as his spine.  In the diagnoses portion of the 
examination, the physician noted that the veteran had 
moderate hearing loss, abused alcohol and was allergic to 
seafood.  X-rays of the dorsal spine indicated no significant 
bone pathology.  X-rays of the lumbar spine also indicated no 
significant bone pathology.

The veteran submitted to a VA spine examination in April 
1999.  The examiner determined that a physical examination 
did not show any deformity.  There was no increased kyphosis 
or scoliosis, minimal tenderness and no soreness or spasms.  
Forward flexion was 90 degrees and extension was to 30 
degrees with pain only at the extremes.  Additionally, no 
neurologic abnormalities were noted.  The examiner concluded 
that the veteran suffered from a dorsal lumbar strain.

The veteran submitted to a VA joints examination in April 
1999.  The examiner noted minimal pain and tenderness of the 
left knee with slight crepitation with some motion.  There 
was no pain on motion and motion ranged from 0 degrees to 140 
degrees.  There was no medial and lateral joint line pain and 
the McMurray test was negative.  No swelling or deformity was 
noted.  The examiner concluded that the veteran suffered from 
a bilateral knee strain.  X-rays of the left knee indicated 
no fracture or dislocation.  The articulating surfaces were 
smooth and there were no destructive bone changes.  There was 
no significant bone pathology.

In April 2000, the veteran and his wife participated in a DRO 
hearing at the Cleveland RO.  During the course of his 
testimony, the veteran stated that his left knee often flared 
up during the day and he was treated by corpsmen in the 
field.  He stated that his left knee has been painful since 
the day of discharge, making popping noises and swelling.  
With regard to his back, the veteran stated that lifting 
things and walking cause knots to form in his back.  He 
stated he has a loss of range of motion in his middle and low 
back.  

Following his discharge from service, the veteran maintained 
a manual labor job, with a great deal of standing, walking 
and bending.  He stated he had fallen at least two times at 
work due to pain.  Over the previous six months, he stated 
that he had missed approximately 20 days of work due to his 
disorders.  The veteran stated that he was not currently 
taking any medication for his pain, but was applying ice and 
elevating his knee when it was painful.  He was unable to 
take an over-the-counter pain reliever due to a purported 
ulcer.  The veteran's wife echoed the veteran's statements 
and indicated that he must massage the veteran's back four to 
five times per week to relieve the knots in his back.

The veteran indicated that Dr. S.J. had treated him in July 
1999 for his conditions.

In April 2000, the RO sent a letter to Dr. J.S. requesting 
documentation to support the veteran's claim.  Dr. J.S. 
submitted medical records from 1999 through 2000, but none of 
his records reflected treatment for a back of knee disorder.

In May 2000 the veteran submitted to a second series of tests 
at the VA hospital.  The veteran's lumbar spine VA 
examination revealed that the veteran had a lumbosacral 
strain.  X-rays of the lumbosacral spine indicated that the 
vertebral bones, neural arches and disk spaces are normal, 
the sacroiliac joints are normal and there was no evidence of 
arthritis.

The May 2000 VA joints examination of the left knee revealed 
a small amount of pain and tenderness to motion.  Motion was 
from 0 degrees to 130 degrees of flexion with pain at the 
extremes.  There was no effusion present, no joint line pain 
and no crepitation.  The knee was stable to the medial, 
lateral and anteroposterior.  The veteran was diagnosed with 
a left knee strain.

Compliance with the Veterans Claims Assistance Act of 2000 
(VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and scope of assistance VA will provide to 
claimants who file a claim for benefits.  See 66 Fed. Reg. 
45,620 (Aug. 29, 2001).  Both the VCAA and the implementing 
regulations are applicable in the present case, and will be 
collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  In a letter dated August 2003, the RO 
informed the veteran of the elements necessary to 
substantiate his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The August 2003 letter informed the 
veteran that the VA would assist him in obtaining all records 
held by Federal agencies to include his service medical 
records, other military records and medical records at VA 
hospitals.

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The August 2003 letter requested that the veteran 
provide any treatment records, to include reports or 
statement from doctors, hospitals, laboratories, medical 
facilities, mental health clinics, x-rays, physical therapy 
records, surgical reports, etc.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  Although the RO never sent a letter 
specifically requesting that the veteran provide any evidence 
in his possession that pertained to his claim (as required by 
38 C.F.R. § 3.159 (b)), it is determined that the veteran is 
not prejudiced by such failure.  The RO has consistently 
requested the veteran provide information about where and by 
whom he was treated for his left knee and back disorders.  
There are no outstanding records to obtain.  When the veteran 
has provided information about where he was treated for his 
claimed conditions, the VA has obtained said records.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran was not prejudiced by the RO's 
not specifically requesting that the veteran provide any 
evidence in his possession that pertained to his claim.  The 
veteran is also not prejudiced by the RO not issuing a VCAA 
letter until August 2003, since the VCAA had not yet been 
enacted when the veteran filed his claim.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  
In short, the RO has informed the appellant of the 
information and evidence not of record that is needed, the 
information and evidence that the VA will seek to provide and 
the information and evidence the appellant must provide.  See 
38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The appellant has been informed of the information and 
evidence needed to substantiate his claim, and he has been 
made aware of how VA would assist him in obtaining evidence 
and information.  He has not identified any additional, 
relevant evidence that has not been requested or obtained.  
For the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

Under the applicable law and VA regulations, in order to 
establish service connection, the evidence must demonstrate 
that the current disability is the result of a disease or 
injury that either began in or was aggravated by service.  
See 38 U.S.C.A. §1131 (West 2002).  Service connection may 
also be granted for certain chronic diseases if it manifests 
itself to a compensable degree within one year of leaving 
service.  See 38 C.F.R. §§ 3.307, 3.309 (a) (2004).  The mere 
fact of an in-service disease or injury is not enough; there 
must be chronic disability resulting from that disease or 
injury.  If there is no evidence of a chronic condition 
during service, or an applicable presumption period, then a 
showing of continuity of symptomatology after service is 
required to support the claim.  See 38 C.F.R. § 3.303(b) 
(2004).  Evidence of a chronic condition must be medical, 
unless it relates to a condition to which lay observation is 
competent.  See Savage v. Gober, 10 Vet. App. 488, 495-98 
(1997).  If service connection is established by continuity 
of symptomatology, there must be medical evidence that 
relates a current condition to that symptomatology.  Id.  
Service connection may also be granted for any disease or 
injury diagnosed after discharge, when all the evidence 
establishes that the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2004). 

In the present case, the clinical evidence does not offer any 
objective proof of a nexus between the veteran's current left 
knee and back disorders and his period of military service.  
The veteran's service medical records are completely devoid 
of any reference to a left knee or back disorder during 
active duty and the veteran, by his own admission on the 
medical history questionnaires that he answered at the time, 
denied having any significant medical history.  Current 
medical records show diagnoses of a left knee strain and a 
lumbosacral strain.  X-rays of both the left knee and the 
upper and lower back showed no significant bone pathology or 
joint abnormality.  These records do not show that any 
physician had ever provided a medical opinion that linked the 
veteran's current left knee and back disorders to his period 
of active duty.

Although the veteran has alleged onset of symptoms during 
active duty, his service records do not corroborate this 
reported history.  As he is not a trained physician, his 
statements as to when he believed the actual date of onset of 
his left knee and back disorders occurred are insufficient to 
establish a link between his current diagnoses and his period 
of military service absent corroboration through objective 
medical evidence.  Similarly, the statements of the veteran's 
lay witness at his DRO hearing were insufficient by 
themselves to establish that the veteran had an active 
diagnosis of a left knee and back disorder that was disabling 
to a compensable degree within the one-year presumptive 
period following his separation from service.  See Layno v. 
Brown, 6 Vet. App. 465 (1994); see also Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

The veteran has alleged that his left knee and back disorders 
began in service due to the rigorous training schedule he was 
required to maintain.  The service medical records indicated 
that the veteran has consistently treated for his right knee 
disability, but there was no mention of a left knee or back 
disorder.  The only evidence in the claims folder that 
indicated the veteran suffered from back pain in service, was 
a progress noted dated January 1997 in which the veteran 
complained of back pain as a result of his flu symptoms.

In view of the foregoing discussion, we conclude that there 
is no objective clinical evidence that establishes a nexus 
between the veteran's current diagnoses of a left knee strain 
and a lumbosacral strain and his period of active duty.  
Therefore, in the absence of such evidence, the veteran's 
claim of entitlement to service connection for a left knee 
disability and a back disability must be denied.  As the 
evidence in this case is not approximately balanced with 
respect to this issue, the benefit-of-the-doubt doctrine does 
not apply.  See 38 U.S.C.A. § 5107(b) (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER


Entitlement to service connection for a back disability is 
denied.

Entitlement to service connection for a left knee disability 
is denied.




	                        
____________________________________________
	G.H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


